  Case 3:19-cv-00027-DHB-BKE Document 59 Filed 02/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                                                                   U.S.pi;
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                   2021 FEB -R P |: r
                                  DUBLIN DIVISION

DARRELL D. KILLENS,                        )
                                                               . LXi.i -.-.   0-
                                                                       SO.u.N: Or 3A.
                                           )
             Plaintiff,                    )
                                           )
       V.                                  )          CV 319-027
                                           )
SHERIFF CHRIS STEVERSON,                   )
                                           )
             Defendant.                    )


                                      ORDER



       After a careful, de novo review of the Fie, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

DENIES AS MOOT Defendant’s motion for summary Judgment, (doc. no. 51), and

DISMISSES Plaintiffs complaint without prejudice under the conditions described in the

Report and Recommendation, (doc. no. 56, pp. 4-6). The Court DIRECTS the Clerk to

terminate all pending motions and deadlines, enter an appropriate Judgment, and CLOSE

this case.

       SO ORDERED this         _uay of February, 2021, at Augusta, Georgj^




                                        UNITED STATES DISTRICT JUDGE
